17-545
     Wang v. Sessions
                                                                                  BIA
                                                                            Loprest, IJ
                                                                          A205 433 910
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United               States Court of Appeals
 2   for the Second Circuit, held at the              Thurgood Marshall United
 3   States Courthouse, 40 Foley Square,              in the City of New York,
 4   on the 5th day of July, two thousand             eighteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PIERRE N. LEVAL,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   XU WANG,
14                            Petitioner,
15
16                      v.                                       17-545
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                        Khagendra Gharti-Chhetry, New
24                                          York, NY.
25
26   FOR RESPONDENT:                        Chad A. Readler, Acting Assistant
27                                          Attorney General; Holly M. Smith,
28                                          Senior Litigation Counsel; Jesse
29                                          Lloyd Busen, Trial Attorney,
1                                      Office of Immigration Litigation,
2                                      United States Department of
3                                      Justice, Washington, DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9        Petitioner Xu Wang, a native and citizen of the People’s

10   Republic of China, seeks review of a January 26, 2017 decision

11   of the BIA affirming a December 15, 2015 decision of an

12   Immigration   Judge      (“IJ”)    denying     Wang’s   application   for

13   asylum,    withholding     of     removal,     and   relief   under   the

14   Convention Against Torture (“CAT”).            In re Xu Wang, No. A 205

15   433 910 (B.I.A. Jan. 26, 2017), aff’g No. A 205 433 910

16   (Immig. Ct. N.Y. City Dec. 15, 2015).            We assume the parties’

17   familiarity with the underlying facts and procedural history

18   in this case.

19       We have reviewed the decisions of both the IJ and the

20   BIA “for the sake of completeness.”              Wangchuck v. Dep’t of

21   Homeland   Sec.,   448 F.3d 524,   528   (2d   Cir.   2006).    The

22   applicable standards of review are well established.                  See

23   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
2
1    162, 165-66 (2d Cir. 2008).        The agency may, “[c]onsidering

2    the totality of the circumstances, . . . base a credibility

3    determination on the demeanor, candor, or responsiveness of

4    the applicant[,] . . . the consistency between the applicant’s

5    or witness’s written and oral statements[,] . . . the internal

6    consistency of each such statement, the consistency of such

7    statements with other evidence of record . . . and any

8    inaccuracies or falsehoods in such statements,” or “any other

9    relevant factor.”     8 U.S.C. § 1158(b)(1)(B)(iii); see also

10   Xiu Xia Lin, 534 F.3d at 163-64.       “We defer . . . to an IJ’s

11   credibility determination unless . . . it is plain that no

12   reasonable fact-finder could make such an adverse credibility

13   ruling.”    Xiu Xia Lin, 534 F.3d at 167.     Substantial evidence

14   supports    the   agency’s    determination   that   Wang   was    not

15   credible.

16       The agency reasonably relied on inconsistencies within

17   Wang’s testimony and discrepancies between his testimony and

18   documentary evidence.        8 U.S.C. § 1158(b)(1)(B)(iii).       Wang

19   testified that, during his detention, he sustained injuries

20   to his left hand, left ring finger, and left bicep; he denied

21   any injuries to his left elbow.          On further questioning,
                                        3
1    however, he changed his answer to match the medical report,

2    which reflected injuries to his left elbow and left middle

3    finger.         His    responses    also     conflicted   with    his   asylum

4    application, which suggested that he had sustained injuries

5    to more than one finger.            When asked to show which finger was

6    injured, he hesitated before raising his right hand, not his

7    left,     and     isolating      his     right     ring   finger.         These

8    inconsistencies alone provide substantial support for the

9    adverse credibility determination and completely undermine

10   Wang’s credibility about his alleged persecution.                   See Xian

11   Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir.

12   2006)   (holding        that    material      inconsistency      relating   to

13   central aspect of asylum claim provided substantial evidence

14   for adverse credibility determination).                   The IJ was not

15   required to accept Wang’s explanation that his left arm was

16   hurt more than his right arm, because it did not explain why

17   he identified his right hand as the one injured or resolve

18   his differing descriptions of his injuries.                   See Majidi v.

19   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

20   do   more       than    offer   a      plausible    explanation     for     his

21   inconsistent statements to secure relief; he must demonstrate
                                              4
1    that a reasonable fact-finder would be compelled to credit

2    his    testimony.”       (quotation    marks       omitted)     (emphasis   in

3    original)).

4           Moreover,    the    agency’s    demeanor      finding—to     which   we

5    defer—bolsters the adverse credibility determination.                        8

6    U.S.C. § 1158(b)(1)(B)(iii); Li Hua Lin v. U.S. Dep’t of

7    Justice, 453 F.3d 99, 109 (2d Cir. 2006).              The record supports

8    the IJ’s conclusion that Wang’s demeanor shifted on cross-

9    examination,       in    that   he    gave       unresponsive    replies    to

10   questions about how he knew to report to the police after his

11   release from his detention and about how many times the police

12   visited his home in China after his release.                  See Xusheng Shi

13   v. BIA, 374 F.3d 64, 66 (2d Cir. 2004) (upholding IJ’s finding

14   that     generalized       or   non-responsive         answers     reflected

15   memorized script); Shu Wen Sun v. BIA, 510 F.3d 377, 381 (2d

16   Cir. 2007) (finding applicant was unresponsive in manner

17   suggesting evasiveness, rather than nervousness or difficulty

18   comprehending proceedings).

19          Finally, the agency reasonably found that Wang failed to

20   rehabilitate       his    testimony       with     reliable     corroborating

21   evidence.    “An applicant’s failure to corroborate his or her
                                           5
1    testimony may bear on credibility, because the absence of

2    corroboration   in   general   makes   an   applicant   unable   to

3    rehabilitate testimony that has already been called into

4    question.”   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

5    2007).   As the IJ found, Wang failed to corroborate his

6    practice of Christianity in the United States by submitting

7    a letter from the U.S. church where he was baptized.        The IJ

8    was not required to accept Wang’s explanation that he lost

9    the letter because it does not resolve why he did not ask for

10   another copy or a new letter.       See Majidi, 430 F.3d at 80.

11   Moreover, although Wang submitted letters from his mother and

12   a   fellow   churchgoer   to   corroborate     his   practice    of

13   Christianity and past persecution in China, the letters were

14   unsworn statements prepared for the purpose of litigation by

15   parties, at least one of whom—his mother—was an interested

16   witness, not subject to cross examination.           See Y.C. v.

17   Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring to

18   agency’s decision to give limited weight to letter from

19   applicant’s spouse in China).       And the IJ was not compelled

20   to credit the letters because they could not resolve the

21   credibility issues in Wang’s own testimony, particularly
                                     6
1    regarding his injuries.    Biao Yang, 496 F.3d at 273.

2        Given the inconsistent testimony, demeanor issues, and

3    the absence of corroborating evidence independent of Wang’s

4    own credibility, the adverse credibility determination is

5    supported    by   substantial     evidence.     See   8    U.S.C.

6    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165-66.       The

7    adverse credibility determination is dispositive of asylum,

8    withholding of removal, and CAT relief because all three

9    claims rely on Wang’s credibility.     See Paul v. Gonzales, 444

10 F.3d 148, 156-57 (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DISMISSED as moot.    Any pending request for oral argument

16   in this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe,
21                                   Clerk of Court


                                      7